DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 08/24/2021.
Claims 1, 8 and 14 have been amended.
Claims 1, 8 and 14 are allowed. 
The 35 U.S.C. 112 (pre-AIA ), first paragraph rejections against claims 1, 8, 14, and 20 are withdrawn because the amended claims overcome the rejections.
The 35 U.S.C. 112 (pre-AIA ), second paragraph rejections against claims 1, 8, 14, and 20 are withdrawn because the amended claims overcome the rejections.
The nonstatutory double patenting rejections against claims 1, 8, 14, and 20 are withdrawn because the amended claims overcome the rejections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.


Response to Applicant’s Arguments
Regarding 103 rejections against claims 1, 8, 14, and 20 under 35 USC 103 as allegedly being unpatentable by Kabir (US 9536041 B 1, hereinafter "Kabir") in view of Sheffer et al. (US 20150066539 Al, hereinafter "Sheffer"), further in view of Shaikh (US 20140195168 Al, hereinafter "Shaikh"), the Applicant’s argues in the Remarks filed on 08/24/2021 starting at the bottom of page 2 to page 3 that “the "confidence level" of Sheffer is not based on the data type or format. The Sheffer reference does not explain what the confidence level is based on, let alone "data format" or "data type." The art of record does not teach weights applied to characteristics based on data type and format. As such, Applicant respectfully submits that the claims are not taught by the art of record, viewed individually or in combination”.  The Applicant’s argument is fully considered.  The Examiner respectfully agrees with the Applicant’s argument because the argument is persuasive; and as a result, the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 8, 14, and 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Although the prior art of record Kabir (US 9536041 B 1, hereinafter "Kabir"), Sheffer et al. (US 20150066539 Al, hereinafter "Sheffer"), and Shaikh (US 20140195168 Al, hereinafter "Shaikh") disclose “receiving an electronic text document from a user over a network; parsing, using a natural language processor, the electronic , wherein the set of conditions are selected based on the subset of repeated words; accessing, over the network, a corpus of data including a set of user data; analyzing, using the natural language processor, the corpus of data including the set of user data; identifying, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions, wherein Page 2 of 12Appl. No. 16/275,798 Reply to Office Action of July 15, 2021 identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes: identifying, by the natural language processor, a first characteristic of a first data type of the subset of the set of user data, the first data type in a first format; identifying, by the natural language processor, a second characteristic of a second data type of the subset of the set of user data, the second data type in a second format; and identifying a first influence factor of the set of influence factors using the first characteristic and the second characteristic; establishing, based on the set of influence factors, a set of influence relationships between the subset of the set of user data and the subset of the set of conditions, wherein a first influence relationship is established using the first influence factor; and generating an explanation for the subset of conditions using at least the first influence relationship based on the third weight of 
	Claim 1: A computer-implemented method of establishing influence relationships between data in a question-answering environment, the method comprising: receiving an electronic text document from a user over a network; parsing, using a natural language processor, the electronic text document to determine a set of conditions indicating a set of user statuses, wherein parsing, using the natural language processor, the electronic text document to determine the set of conditions includes: converting sequences of characters within the electronic text document into tokens; determining a set of repeated words in the electronic text document; determining a location of each of the repeated words in the set of repeated words; and selecting, based on the location of each of the repeated words of the set of repeated words, a subset of repeated words, wherein the set of conditions are selected based on the subset of repeated words; accessing, over the network, a corpus of data including a set of user data; analyzing, using the natural language processor, the corpus of data including the set of user data; identifying, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions, wherein   identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes: identifying, by the natural language processor, a first characteristic of a first data type of the subset of the set of user data, the first data type in a first format; assigning a first weight to the 
		
	Claim 8: A system for establishing influence relationships between data in a question-answering environment, the system comprising: a processor; and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause the system to: receive an electronic text document from a user over a network; parse, using a natural language processor, the electronic text document to determine a set of conditions indicating a set of user statuses, wherein parsing, using the natural language processor, the electronic text document to determine the set of conditions includes: converting sequences of characters within the electronic text document into tokens; determining a set of repeated words in the electronic text document; determining a location of each of the repeated 

Claim 14: A computer program product for establishing influence relationships between data in a question-answering environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: receiving an electronic text document from a user over a network; parsing, using a natural language processor, the electronic text document to determine a set of conditions indicating a set of user statuses, wherein parsing, using the natural language processor, the electronic text document to determine the set of conditions includes: converting sequences of characters within the electronic text document into tokens; determining a set of repeated words in the electronic text document; determining a location of each of the repeated words in the set of repeated words; and selecting, based on the location of each of the repeated words of the set of repeated words, a subset of repeated words, wherein the set of conditions are selected based on the subset of repeated words; accessing, over the network, a corpus of data including a set of user data; analyzing, using the natural language processor, the corpus of data including the set of user data;   identifying, based on analyzing the corpus of data, a set of influence factors corresponding to a subset of the set of user data and to a subset of the set of conditions, wherein identifying the set of influence factors corresponding to the subset of the set of user data and to the subset of the set of conditions includes: identifying, by the natural language processor, a first characteristic of a first data type of the subset of the set of user data, the first data type in a first format; assigning a first weight to the first characteristic based on the first data type and 
The closest prior art made of record are:
US 20070197882 A1 - A method and system for determining a diagnosis and treatment that includes receiving patient symptoms, comparing patient symptoms to previously stored baseline symptoms, identifying the patient symptoms that correspond to the baseline symptoms, and providing diagnoses that correspond to the identified patient symptoms to a user.
US 20050065813 A1 - A patient enters information about a medical condition through the patient interface. The diagnostic tools evaluate the information provided by the patient, generate further questions, and create a list of possible diagnoses known as a differential diagnosis.
US 6641532 B2 - Each disease on the disease list includes a list of symptoms that is checked in a patient. Each symptom on the symptom list is then further described as a response to a list of one or more questions asked of the patient about the symptom. This triply-nested list structure is converted by suitable data structure transformations into a script that is stored. When a patient requires diagnosis, the script is played back as a sequence of questions. The responses of the patient are analyzed and converted into symptoms. The symptoms are accumulated into diseases. Finally the diseases are selected and reported as a diagnosis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/08/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162